THE STATE OF SOUTH CAROLINA
                        In The Supreme Court

            In the Matter of Rosalind L. Sellers, Respondent.

            Appellate Case No. 2021-000656


                               Opinion No. 28046
                 Submitted July 23, 2021 – Filed August 11, 2021


                                  DISBARRED


            Disciplinary Counsel John S. Nichols and Senior
            Assistant Disciplinary Counsel Ericka M. Williams, both
            of Columbia, for the Office of Disciplinary Counsel.

            Rosalind L. Sellers, of Atlanta, Georgia, Pro Se.


PER CURIAM: In this attorney disciplinary matter, Respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, Respondent admits misconduct and consents
to a three-year definite suspension or disbarment. We accept the Agreement and
disbar Respondent from the practice of law in this state. The facts, as set forth in
the Agreement, are as follows.

                                         I.

                                     Matter A

ODC mailed Respondent a notice of investigation along with a complaint received
from one of Respondent's clients. Respondent failed to submit a response to the
notice of investigation. A reminder letter was mailed to Respondent pursuant to In
re Treacy, 277 S.C. 514, 290 S.E.2d 240 (1982), but Respondent again failed to
respond. Respondent provided her initial response after receiving a phone call
from ODC. Respondent then failed to respond to a letter requesting additional
information and a letter reminding her that her response remained outstanding.
After several attempts, ODC reached Respondent by phone. Respondent stated she
was intimidated by the process but had no reason for failing to respond. ODC staff
emailed Respondent copies of the information request and reminder letters, but
Respondent again failed to respond.

ODC issued a notice to appear and subpoena, which required Respondent to bring
her client's file to the interview. Respondent appeared and brought the client's
medical records and a few additional papers. During the interview, Respondent
asserted she provided all the documentation she had in her possession, but her
response referenced correspondence with the insurance company and her client
that she did not provide. The investigation did not reveal clear and convincing
evidence of any misconduct alleged in the complaint, but Respondent
acknowledges she failed to maintain a complete file in violation of Rule 1.15(a),
RPC, Rule 407, SCACR. Additionally, Respondent violated Rule 8.1(b), RPC,
Rule 407, SCACR, by knowingly failing to fully cooperate during the disciplinary
investigation.

                                      Matter B

Respondent's bank reported that a check was presented against insufficient funds in
her trust account. ODC mailed Respondent a copy of the bank's report along with
a notice of investigation, but Respondent did not submit a response. Respondent
also failed to respond to a Treacy letter, a voicemail, and an email. ODC issued a
notice to appear and subpoena. Respondent provided an incomplete response on
the eve of her on-the-record interview explaining she accidentally paid an
employee with a check from the trust account rather than the operating account.
Respondent did not provide any operating account records with her response and
failed to produce reconciliation records requested in the notice of investigation.

Respondent submitted several trust account bank statements during her interview
but did not provide the other subpoenaed trust account records. Respondent
testified she used trust accounting software to record her trust account transactions
and maintain her client ledgers but admitted she had never reconciled her trust
account as required by Rule 417, SCACR. Respondent reported she was working
with an accountant to create reconciliations and would provide them to ODC.

Respondent never produced any reconciliations despite numerous requests. ODC
scheduled a second interview and subpoenaed Respondent's complete trust and
operating account records for the entire history of her private practice along with
her client list and internal file numbers. Respondent brought no financial records
to the second interview, but weeks later, she provided some trust account check
stubs, deposit records, and handwritten notes. Unfortunately, these records
covered only fractions of the time period requested, and some of the check stubs
were blank. Respondent failed to provide complete disbursement journals or any
operating account records, trust account receipt and disbursement journals, trust
account client ledgers, or list of client names or internal file numbers.

ODC obtained five years and five months of trust and operating account statements
from Respondent's bank and reviewed those records in conjunction with the
incomplete records Respondent provided. Some transactions were identified using
the bank records, but ODC was unable to identify the following trust account
transactions: eight deposits totaling $5,965.86; thirty-seven disbursements totaling
$21,268.18 made to third parties normally associated with personal injury
disbursements; forty-two electronic transfers to Respondent's operating account
totaling $69,257.47; ten checks issued to Respondent's law firm totaling
$16,674.56; three cash withdrawals totaling $6,143.90; and eight disbursements
totaling $3,769.21 made to Respondent's creditors.1 Many of the cash withdrawals
and payments Respondent made to herself and her creditors were made at times
when Respondent's operating account balance was very low or negative.

In addition to these problematic transactions, Respondent failed to maintain the
required trust account records and properly safeguard funds in her trust account.
For many clients, Respondent failed to fully disburse the funds she had in trust.
For other clients, Respondent disbursed more than was deposited. Respondent
sometimes failed to transfer earned attorney's fees from the trust account, leading
to the commingling of her funds with her clients' funds and confusion about what
amounts Respondent was owed. On at least one occasion, Respondent disbursed
funds for a client before making the corresponding deposit. Respondent also
issued refunds to and paid filing fees and costs for clients for whom no deposits
could be identified.

                                              II.



1
  Included in these payments was a $60 payment to Respondent's utility company, a $465
electronic payment to Respondent's cable provider, and a $1,504.34 check to partially repay
Respondent's bank for a negative balance charge on her operating account.
Respondent admits her conduct violated the following provisions of the Rules of
Professional Conduct, Rule 407, SCACR: Rule 1.15(a) (prohibiting the
commingling of a lawyer's funds with client funds and requiring compliance with
the financial recordkeeping provisions of Rule 417, SCACR); Rule 1.15(f)(1)
(requiring funds to be deposited into trust before disbursement); Rule 1.15(g)
(prohibiting the use of a party's funds for the benefit of another); and Rule 8.1(b)
(prohibiting a knowing failure to respond to a disciplinary inquiry). Respondent's
conduct also violated the following financial recordkeeping provisions of Rule
417, SCACR: Rule 1 (requiring lawyer to maintain six years of receipt and
disbursement journals, client ledgers, and monthly trial balance and reconciliation
reports); Rule 2(b) (requiring records of deposit to be sufficiently detailed to
identify each item deposited); Rule 2(c) (forbidding cash withdrawals from a
lawyer's client trust account). Respondent further admits her conduct constitutes
grounds for discipline under Rule 7(a)(1), RLDE, Rule 413, SCACR (providing a
violation of the Rules of Professional Conduct shall be grounds for discipline).

                                            III.

In light of Respondent's pattern of mishandling funds and failure to cooperate with
ODC, we accept the Agreement for Discipline by Consent and disbar Respondent
from the practice of law in this state, retroactive to April 20, 2017, the date of her
administrative suspension.2

Within fifteen days of the date of this opinion, Respondent shall file an affidavit
with the Clerk of this Court showing that she has complied with Rule 30, RLDE,
Rule 413, SCACR, and she shall also surrender her Certificate of Admission to the
Practice of Law to the Clerk of this Court. Within thirty days of the date of this
opinion, Respondent shall pay or enter into a reasonable plan to repay the costs
incurred in the investigation and prosecution of this matter by ODC and the
Commission on Lawyer Conduct (Commission). Within six months of the date of
this opinion, Respondent shall retain a Certified Public Accountant (CPA) to
review all available trust account records for at least the six-year period preceding
her administrative suspension, provide documentation to the Commission
confirming the CPA has been retained, and comply with all inquiries and requests
from the Commission relating to this condition of discipline. Respondent shall
provide the CPA with access to all records she has or can access and engage the
CPA to issue a report identifying all injured parties. Within ten days of the

2
 In re Admin. Suspensions for Failure to Comply with Continuing Legal Educ. Requirements,
S.C. Sup. Ct. Order dated Apr. 20, 2017 (Shearouse Adv. Sh. No. 17).
issuance of the CPA's report, Respondent shall provide the Commission with a
copy of the report and enter into a plan with the Commission to make restitution to
any injured parties identified in the report. Further, Respondent shall reimburse
the Lawyers' Fund for Client Protection for any payments it makes on claims by
her clients and complete the Legal Ethics and Practice Program Trust Account
School prior to reinstatement.

DISBARRED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.